DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/3/2022 is acknowledged.  Claims 1, 2, 5, 7, 8, 10-19, 25, 39-47 are pending, of which claims 25 and 44-47 are withdrawn from consideration at this time as being directed to a non-elected invention.  Claims 1, 2, 5, 7, 8, 10-19, and 39-43 are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (ChemCatChem, 2016, 8, p. 2197-2201).
parahydrogen-induced polarization (PHIP). Herein, we show how the crystal facet dependence of the pairwise selectivity of the semihydrogenation of propyne, when interpreted in the context of recent DFT calculations, can reveal new details about the hydrogenation mechanism. The pairwise selectivity of propyne hydrogenation is strongly shape dependent, which reflects the surface atom arrangements exposed on the different facets of CeO2 nanocrystals. In this first demonstration of a catalyst shape dependence of PHIP, an unprecedented pairwise selectivity of 8.1% is observed over oxygen-deficient facets of rods, whereas oxygen-rich octahedra facets deliver only 1.6% selectivity. The PHIP data are consistent with a concerted addition pathway through a six-membered-ring transition state, as predicted in the DFT study.
Prior to each hydrogenation run, the catalysts were oxidized in air for 15 min at 3508C at a flow rate of 300 mLmin¢1 to replenish surface oxygen species. The 30:1 H2 /PY reactant gas mixture (0.1 MPa total pressure) was fed into the borosilicate reactor u-tube. The PHIP spectra were acquired in ALTADENA mode, for which hydrogenation products formed at 5 mT were adiabatically transported through perfluoroalkoxy (PFA) tubing to 9.4 T for NMR detection with a single 908 radiofrequency pulse. A line broadening of 3 Hz was applied to all spectra. Pure ALTADENA NMR spectra were obtained by subtracting spectra acquired by using normal hydrogen gas (n-H2) from spectra acquired immediately beforehand with 50% para-enriched hydrogen (p-H2 ) under otherwise identical reaction conditions and acquisition parameters. For quantitative determination of the signal enhancement factor, from which the pairwise selectivity was inferred, fully relaxed, thermally polarized spectra were separately .

Claim(s) 1, 2, 7, 8, 11-13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (Angew. Chem. Int. Ed., 2017, 56, 3925-3929) (Zhao II).
	Zhao discloses silica-encapsulated Pt-Sn intermetallic nanoparticles as a robust catalytic platform for parahydrogen-induced polarization of gases and liquids.
Continuous-flow reactions were performed with either normal hydrogen (n-H2) or hydrogen enriched to 50% parahydrogen (p-H2) using two different reactor configurations: 1) a fixed bed gas/solid reactor operating at a pressure of ca. 1 bar positioned in the fringe field of the superconducting NMR magnet, as described in our previous work, and 2) a novel pressurized slurry-type gas/liquid/solid reactor
contained in a modified 10 mm NMR tube (see the Supporting Information). Both types of reactors were operated in the “ALTADENA” mode, which yields characteristic net alignment multiplet patterns. The slurry-type reactor is suitable for non-volatile, higher mass substrates, and the design facilitated hydrogenation studies at elevated pressures, which increases the concentration of dissolved p-H2, increases the boiling point of the solvent, and allows reactions to be run at higher temperatures. Slurry 
Pt3Sn@mSiO2 and PtSn@mSiO2 catalysts produced similarly strong ALTADENA peaks. 
Further, the efficacy of the Pt-Sn iNP catalysts in the aqueous phase is demonstrated. Hydrogenation of 2-hydroxyethyl acrylate (HEA) in D2O was catalyzed by Pt3Sn@mSiO2 in the earth’s magnetic field. After bubbling p-H2 gas through the slurry, the sample tube was immediately transferred into the 400 MHz NMR magnet and the ALTADENA NMR spectrum collected with a 908 pulse. As seen in Figures 4, S10 and S11, intense NMR signals of the methyl (c) and methylene (d) groups of 2-hydroxyethyl propionate (HEP) were obtained (page 3927).
In summary, it was shown that the mSiO2 -protected iNPs prepared by the seeded growth method are effective catalysts for producing PHIP NMR signals of hydrogenation adducts in the gaseous or solution phases. 
Hyperpolarization of 2-HEP in water is significant because this is the standard molecule for in vivo angiography studies.  The mSiO2 encapsulated metal particles afford spontaneous and rapid separation from the catalyst, making this catalyst platform intrinsically safer than dissolved or immobilized transition-metal complexes or free-radical polarizing agents. Agents that have previously been demonstrated to be hyperpolarizable by homogeneous PHIP includes acetate and pyruvate, lactate and phospholactate, nicotinimide, and succinate. It can be expected that slurry reactions containing iNPs will be effective for parahydrogen-induced hyperpolarization of many if not all of these substances (page 3928).


Claim(s) 1, 2, 7, 8, 10, 12, 17, 39, 40, 42 and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iali et al. (US 2020/0246491).
Iali discloses a method for the preparation of a hyperpolarised target molecule, wherein said molecule comprises at least one --OH, --NH or --SH moiety, via proton exchange from a polarisable molecule, said method comprising the steps of: (i) preparing a fluid containing a transfer catalyst; parahydrogen; and a polarisable molecule containing at least one exchangeable proton, such as, an --OH, --NH or --SH moiety; (ii) applying a magnetic field or radio frequency excitation such that hyperpolarisation is transferred from parahydrogen to the polarisable molecule when bound to the magnetisation transfer catalyst; (iii) separately or simultaneously introducing a target molecule, wherein said target molecule contains at least one --OH, --NH or --SH exchangeable proton, enabling hyperpolarisation transfer via proton exchange with the polarisable molecule (abstract and paragraphs 0015+).
The use of ammonia (NH3), benzylamine (BnNH2), phenethylamine (PEA) and acetamide (AcNH2) is reported. Rapid proton exchange in protic solvents led to the successful hyperpolarisation of a range of 1H-transfer receptors such as H2O, butanol and glucose. We have called this second effect RELAY in accordance with its indirect route (paragraph 0014).
It will be understood that a polarisable molecule containing at least one --OH may comprise, individually or in combination, an alcohol moiety, such as methanol, ethanol, butanol, etc (paragraph 0036).
It will also be understood that a polarisable molecule containing at least one --NH may optionally comprise an amine or amide moiety or their congeners. Thus, a 
With regard to claims 18 and 19, observation of hyperpolarisation was also observed in the effective proton response of H2O (in dichloromethane-d2 (paragraph 0142).
With regard to claims 42 and 43, the hyperpolarisation target molecule may reflect a complex biomolecule containing exchangeable protons such as an enzyme, a protein, an alkaloid, an oligosaccharide or strand of DNA, RNA or adenosine triphosphate. After proton exchange the target biomolecule will become sensitised to NMR or MRI detection. This approach is therefore suited to the characterisation of large molecules and the probing of drug binding/active site conformations, dynamics and folding (paragraph 0111).

Claim(s) 1, 2, 7, 11, 12, 16, 17 and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duckett et al. (US 2011/0274626).
Duckett discloses non-hydrogenative para-hydrogen induced polarisation (NH-PHIP) as enhanced magnetic resonance signals which comprises separating the thermal and longitudinal spin order states. There is also described a template comprising [Ir(COD)(NHC)(Py)]+ (i.e. a catalyst), and analogues thereof, for use in a PHIP magnetic resonance technique and a method for its preparation (abstract).  A method for carrying out an MR experiment, e.g. NMR or MRI, with enhanced sensitivity on a compound comprising hyperpolarisable nuclei, with the steps of: a) preparing a fluid, the provided compound and the provided template, thereby transferring the spin order from the symmetric molecules to the hyperpolarisable nuclei of the compound during a temporary association of the symmetric molecules, the compound, and the template while ultimately keeping the chemical identity of the compound in an appropriate magnetic field; e) performing an NMR measurement on the compound comprising hyperpolarized nuclei prepared in step d); and f) simultaneously, separately or sequentially suppressing or filtering a thermal background signal. 
Polarization transfer to the hyperpolarisable nuclei of the compound is easier to perform and can be applied to a broader scope of compounds in particular compounds that may not undergo a hydrogenation reaction.  Polarization may be transferred within the prepared fluid, which is enriched with symmetric molecules of a particular spin state (e.g. para-hydrogen enriched), directly to the hyperpolarisable nuclei of a compound, without altering the chemical identity of the compound in this process. To achieve this 
The process of the invention may also include the use of a catalyst. The nature of the catalyst may vary, but may, for example, take the form of a conventionally known hydrogenation catalyst. Thus, such catalysts may be homogeneous catalysts, for example, Wilkinson's catalyst, or heterogeneous catalysts, such as Pd on carbon. Thus, such homogeneous catalysts may include, but shall not be limited to, rhodium based catalysts, such as Wilkinson's catalyst and iridium based catalysts, such as Crabtree's catalyst. Heterogeneous catalysts may comprises one or more platinum group metals, particularly platinum, palladium, rhodium, and ruthenium, precious metal catalysts, such as silver or gold, or non-precious metal catalysts, such as those based on nickel, e.g. Raney nickel. (i.e nickel aluminum alloy, i.e. bimetallic) (paragraph 0132).  
The MR imaging agents may be administered to a sample and the sample subsequently exposed to radiation of a frequency selected to excite nuclear spin transitions of one or more hyperpolarized nuclei present in the imaging agent. The magnetic resonance signals of the nuclei can then be detected. The detected signals can then be used to generate an image, biological functional data or dynamic flow data. 
MR imaging agents may be used to image a subject, for example, selected from a human or animal, a cell culture, a membrane-free culture or a chemical reaction medium. Thus, it may be preferable for the MR imaging agents to have negligible toxicity. Such agents have both in vitro and in vivo usage.  

One scan NMR spectra of a sample containing a templating medium, 6 nano moles of pyridine and parahydrogen at 295 K in d4-methanol, Figure 1.
Polarized nicotinamide in d4-methanol is taught, e.g. Figure 7.
The use of polarized hydroxyethylpropionate, where the T1 of the carbonyl group is 138 s and 11% net polarization was achieved, to monitor the pulmonary vasculature and pulmonary perfusion through true FISP measurements. The steady-state free precession (SSFP) technique has been used with the same substrate, to demonstrate that coronary angiography data can be collected with similar success using this approach. Imaging studies of succinate, using a 3D 13C fast imaging employing steady-state acquisition (FIESTA) sequence, have also been achieved, including some within the brain of normal and tumour-bearing rats. Parahydrogen-based signal amplifications have also been used to study propane gas that is generated through a heterogeneous reaction. The potential of this approach for use in the imaging of lungs and other porous materials, and of the catalysis process itself, will clearly be explored in the future (paragraph 0190).

Claims 1, 2, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reineri et al. (Nature Comm., 2015, p. 1-6).

Parahydrogenation of hydroxyethyl acrylate (3), vinyl acetate (1) and propargyl acetate (6) were carried out in acetone-d6 using the commercial catalyst [Rh(1,4-bis(diphenylphosphino)butane)(cyclooctadiene)] [BF4]. NMR tubes (5 mm) equipped with Young valve were charged with the catalyst (4 10 3 mmol), 400 ml of acetone-d6, and the catalyst was activated by hydrogenation of the coordinated diene. The substrate was added (35 10 3 mmol) and the tube pressurized with 2 bar of parahydrogen, while keeping it in liquid nitrogen, to achieve a higher parahydrogen pressure in the NMR tube and to freeze the hydrogenation reaction. The NMR tube was then thawed to room temperature and vigorously shaken for about 1000. Immediately after shaking, the sample was (a) placed in the NMR spectrometer (Bruker Avance 600 MHz 1HNMR) and a single scan 13C spectrum was acquired or, alternatively, (b) quickly dropped in the m-metal shield, slowly taken out of it (about 500) and immediately placed in the NMR spectrometer for 13C acquisition (one scan). For the 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618